DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Millar 20190056478 in view of Rao et al 20160146931 (hereinafter Rao).
Regarding claim 10, Millar discloses a method for determining an approximate velocity in a radar system (100, see fig. 1, [0033]), the method comprising: initiating transmission, via a transmission channel (111, see fig. 1, [0033]), of a frame of chirps having a first sequence of chirps and a second sequence of chirps offset from the first sequence of chirps by a frequency (∆f) (transmitters 112 transmit three chirp signals, see figs. 1, 1A, and 2, [0042], [0048]-[0050]); receiving, via a receive channel (103, see fig. 1, [0033]), a frame of reflected chirps, the reflected chirps comprising the first sequence of chirps and the second sequence of chirps reflected by an object within a field of view of the radar system (receiver 104 receives return RF chirp signals from receiver antennas, see figs. 1 and 2, [0036], [0060]-[0062]); generating, via the receive channel, a digital intermediate frequency (IF) signal corresponding to the frame of reflected chirps (downconverter provides an IF signal, see figs. 1 and 1A, [0036], [0063], [0076]-[0077], [0089]-[0090], [0093], [0095]); demodulating, via a processor (142, see 
Millar discloses determining the target, but does not specifically disclose determining the approximate velocity at least partially according to the first demodulated IF signal and the second demodulated IF signal. However, in an analogous field of endeavor, Rao discloses transmitting and receiving chirp signals, and using demodulated IF signals to approximate velocity based on the demodulated IF signals (see figs. 1-3, [0006]-[0015], [0017]-[0018]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rao with Millar by using the processed IF signals to determine velocity, as disclosed by Rao, for the benefit of determining velocity and range of a detected target.
Regarding claim 16.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Millar 20190056478 in view of Rao et al 20160146931 (hereinafter Rao) as applied to claim 10 above, and further in view of Liang et al 20200408878 (hereinafter Liang).
Regarding claim 11, the combination of Millar and Rao discloses the claimed invention except wherein determining the approximate velocity for an object in a field of view of the radar system at least partially according to the first demodulated IF signal and the second demodulated IF signal comprises: performing a range fast Fourier transform (FFT) on the first demodulated IF signal and the second demodulated IF signal to generate a first range array corresponding to the first demodulated IF signal and a second range array corresponding to the second demodulated IF signal; and performing Doppler FFTs on the first range array and the second range array to generate a first range-Doppler array and a second range-Doppler array. In the same field of endeavor, Liang discloses transmitting chirp signals, and processing the received chirp signals using range FFT and Doppler FFT determining velocity (see [0013]-[0014], [0033]-[0034], [0037]-[0038]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liang with the combination of Millar and Rao by using range-Doppler FFTs computation on the IF signals of the received chirp signals, for the benefit of determining a velocity of a target.
Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	The instant invention discloses a timing engine configurable to generate one or more chirp control signals; a local oscillator coupled to the timing engine, the local oscillator configured to: receive the one or more chirp control signals; and generate a frame including a first sequence of chirps according to the one or more chirp control signals; and a modulator coupled to the local oscillator, the modulator configured to modulate the first sequence of chirps to generate a second sequence of chirps such that the frame includes the first sequence of chirps and the second sequence of chirps offset by a first frequency value. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Millar or any other prior art of record, alone, or in combination.
	Claims 2-9 are allowed by virtue of being dependent on claim 1.
	Regarding claim 17, Liang et al 20200408878 discloses a method for determining a velocity in a radar system, the method comprising: computing, via a processing element, a first velocity estimate based on at least one range-Doppler array obtained based on transmitting a frame of chirps having a first sequence of chirps and a second sequence of chirps offset from the first sequence of chirps by a frequency (∆f).
The instant invention discloses computing, via the processing element, a second velocity estimate based on phase differences of a first peak in the at least one range-Doppler array and a second peak in at least a second range-Doppler array 
	Claims 18-20 are allowed by virtue of being dependent on claim 17.

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the combination of Millar, Rao, and Liang disclose the claim limitation except determining the approximate velocity of the object within the field of view of the radar system using at least one of the first range-Doppler array or the second range-Doppler array by: computing a first velocity estimate for the object within the field of view of the radar system based on at least one of the first range-Doppler array or the second range-Doppler array; computing a second velocity estimate for the object within the field of view of the radar system based on phase differences of a peak corresponding to the object within the field of view of the radar system in the first range-Doppler array and the second range-Doppler array; and computing the approximate velocity of the object based on the first velocity estimate and the second velocity 
Regarding claim 14, the combination of Millar and Rao discloses the claimed invention except wherein initiating transmission of the frame of chirps having the first sequence of chirps and the second sequence of chirps offset from the first sequence of chirps by Of comprises: generating one or more chirp control signals according to chirp parameter values; generating a frame including the first sequence of chirps according to the one or more chirp control signals, the frame including the first sequence of chirps and being associated with a first maximum measurable velocity; and modulating the first sequence of chirps to generate a second sequence of chirps such that the frame contains the first sequence of chirps and the second sequence of chirps offset by the Of, the frame including the first sequence of chirps and the second sequence of chirps and being associated with a second maximum measurable velocity greater than the first maximum measurable velocity. The above novel feature, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Millar, Rao, or any other prior art of record, alone, or in combination.
Claims 13 and 15 are objected to by virtue of being dependent on claims 12 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuehnle et al 20180203105 discloses chirp sequence radar undersampled multiple times.
Testar 9,024,809 discloses object detection system and method.
Woodington et al 7,071,868 discloses radar detection method and apparatus.
Altus et al 20160187462 discloses multiple chirp generation in a radar system.
Schoor et al 10,012,726 discloses rapid-chirps FMCW radar.
Rao et al 10,775,489 discloses maximum measurable velocity in frequency modulated continuous wave (FMCW) radar.
Santra et al 20200116850 discloses estimating an angle of arrival of a radar signal reflected on a human target comprising generating first and second range-Doppler maps.
Rao et al 20180011170 discloses methods and apparatus for velocity detection in MIMO radar including velocity ambiguity resolution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648